DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 10-12, 14-15, 21, 29-31, 33-34, 40-50 and 52-64 are canceled; claims 1, 3-9, 13, 16-20, 22-28, 32, 35-39 and 51 are pending.    

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive. 
Applicant argues, Kitazoe fails to disclose, teach or suggest to "wherein generating the security information is further based on a ResumelD and a cause value," as in amended Claim 1.
In response, as noted on the rejection below, Kitazoe discloses in para. [0043] different types of information that may be sent in Message 3 for different random access scenarios/types, in accordance with one design.  IMSI is a UE identity (ID) that is globally unique.  S-TMSI is a UE ID that is unique within a network.  Cell Radio Network Temporary Identifier (C-RNTI) is a UE ID that is unique within a cell.  The different types of UE IDs may be applicable for different areas and may have different lengths.  MAC-I is a Message Authentication Code for Integrity protection and may be used to authenticate the sender of a message, hence wherein generating the security information is further based on at least one of a ResumelD and a cause value in para. [0043] Table 2, cause: 3 bits.  That is, the UE, by applying each type of UE ID in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 13, 19-20, 22-28, 32, 38-39 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al., US 2009/0163211 in view of Chun et al., US 2010/0202476 and further in view of Kim et al., US 2018/0092156 (Kim’156). 
Claim 1, Kitazoe discloses (fig 4) a method for use in a wireless device, comprising: 

determining a connection request (fig 4, [0047] Message 3 may comprise an RRC Connection Re-establishment Request message) and uplink data to transmit ([fig 4] UE scheduled transmission message 3) in response to a random-access response received from a network node (fig 4, eNB random access response); 
generating 32 bits of security information ([0043] TABLE 2, MAC-I: 32 bits) based at least in part on the uplink data ([0043] different types of information that may be sent in Message 3 for different random access scenarios/types, different types of UE IDs may be applicable for different areas and may have different lengths.  MAC-I is a Message Authentication Code for Integrity protection and may be used to authenticate the sender of a message), 
wherein based at least in part on an amount of uplink data and the uplink grant ([0041] size of the first scheduled transmission may be dependent on the uplink grant conveyed in Message), wherein generating the security information is further based on at least one of a ResumelD ([0043] different types of information that may be sent in Message 3 for different random access scenarios/types, in accordance with one design.  IMSI is a UE identity (ID) that is globally unique.  S-TMSI is a UE ID that is unique within a network.  Cell Radio Network Temporary Identifier (C-RNTI) is a UE ID that is unique within a cell.  The different types of UE IDs may be applicable for different areas and 
transmitting a radio transmission (fig 4, UE scheduled transmission message 3)  in response to the random-access response (fig 4, eNB random access response), the radio transmission comprising the connection request (fig 4, [0047] Message 3 may comprise an RRC Connection Re-establishment Request message) and the uplink data secured by the security information ([0043] different types of information that may be sent in Message 3 for different random access scenarios/types, different types of UE IDs may be applicable for different areas and may have different lengths.  MAC-I is a Message Authentication Code for Integrity protection and may be used to authenticate the sender of a message).  
 Although Kitazoe does not explicitly disclose,
the 32 bits of security information is divided across a radio resource control (RRC) layer and a Packet Data Convergence Protocol (PDCP) laver. 
However, Kitazoe also teaches [0053] The RRC message may also include a larger MAC-I (e.g., a 32-bit full MAC-I normally generated by PDCP for messages on the control plane) for a larger uplink grant.  The short MAC-I may have a variable size determined based on the uplink grant for the UE. Thus, with the short MAC-I, the remaining bits of the 32 bits can be used in combination with the short MAC-I for security information as a skilled artisan in the art would have recognized and to adapt it to arrive at the claimed invention. 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe invention with Chun invention to include the claimed limitation(s) so as to allow the system to generate control packet includes information across multiple layers such as PDCP layer and RRC layer setup thereby maintaining data integrity.  
But Kitazoe and Chun invention is silent on,
wherein the security information comprises a security token,
wherein the security token is generated based on an early message being sent in the radio transmission.
However, as Kim’156 discloses wherein the security information comprises a security token ([0366] specific code information/security token information generated by a security key of the terminal), 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe and Chun invention with Kim’156 invention to include the claimed limitation(s) so as to allow the system to maintain security control using the security token sent by the UE in order to establish connection with the UE.  
Claim 3, Kitazoe as modified discloses the method of Claim 1, wherein the security information comprises a message authentication code ([0043] MAC-I is a Message Authentication Code for Integrity protection and may be used to authenticate the sender of a message).  
Claim 4, Kitazoe as modified discloses the method of Claim 1, wherein a size of the security information is based on a received uplink grant from the network node ([0041] The size of the first scheduled transmission may be dependent on the uplink grant conveyed in Message 2, [0043] different types of UE IDs may be applicable for different areas and may have different lengths).  
Claim 5, Kitazoe as modified discloses the method of Claim 1, further comprising: 
generating two or more preliminary radio transmissions, wherein the two or more preliminary radio transmissions comprise different message sizes ([0053] Table 3 lists different types of information that may be sent on the CCCH for Message 3 for different random access types, in accordance with one design.  Table 3 assumes a minimum uplink grant of 80 bits.  Information for RRC may be reduced as described above.  For 
selecting to transmit a respective one of the preliminary radio transmissions as the radio transmission based on a transport block size indicated in the random-access response ([0052] In another design, a variable amount of UE ID information may be sent in the RRC message depending on the uplink grant size.  A UE may be allocated the minimum uplink grant in rare bad situation and may send the minimum number of bits for the IMSI.  The UE may be allocated more than the minimum uplink grant in most situations and may be able to send more bits of the IMSI in the RRC message when allowed by the larger uplink grant. [0056] In another design, Message 3 may have different lengths for different random access types, different uplink grant sizes, etc.).  
Claim 6, Kitazoe as modified discloses the method of Claim 5, wherein a largest of the two or more preliminary radio transmissions that can be accommodated by the indicated transport block size is selected to transmit as the radio transmission ([0076] A 48-bit or 96-bit RRC message may be sent in the MAC SDU depending on the uplink grant size).  
Claim 7, Kitazoe as modified discloses the method of Claim 1, further comprising: 
generating a first preliminary radio transmission (fig 4, [0041] The first scheduled transmission may also be referred to as Message 3 and may include different information for different types of random access, as described below.  The size of the 
determining that a transport block size indicated in the random-access response is insufficient to accommodate the first preliminary radio transmission ([0078] A UE may receive an uplink grant of less than 80 bits and may not be able to send an RRC message in Message 3); and 
generating a second preliminary radio transmission having a largest size that can be accommodated by the indicated transport block size ([0078] A UE may receive an uplink grant of less than 80 bits and may not be able to send an RRC message in Message 3.  The UE may send just padding, or a BSR plus padding, or nothing for Message 3), wherein the second preliminary radio transmission is transmitted as the radio transmission ([0078] The UE may send just padding, or a BSR plus padding).  
Claim 8, Kitazoe as modified discloses the method of Claim 1, further comprising: 
generating a first preliminary radio transmission (fig 4, [0041] The first scheduled transmission may also be referred to as Message 3 and may include different information for different types of random access, as described below.  The size of the first scheduled transmission may be dependent on the uplink grant conveyed in Message 2); 
determining that a transport block size indicated in the random-access response can accommodate a larger radio transmission than the first preliminary radio transmission ([0044] UE may be allocated an uplink grant for sending Message 3.  In one design, the uplink grant may be at least 80 bits and may be given in multiple of 8 bits, e.g., 80 bits, 88 bits, 96 bits, etc. The minimum uplink grant of 80 bits may be 
generating a second preliminary radio transmission having a largest size that can be accommodated by the indicated transport block size ([0045] It may be desirable to reduce the total number of bits for Message 3 so that Message 3 can be sent with the minimum uplink grant), wherein the second preliminary radio transmission is transmitted as the radio transmission ([fig 4] step 3, scheduled transmission message 3).  
Claim 9, Kitazoe as modified discloses the method of Claim 7, wherein the largest size that can be accommodated by the indicated transport block size corresponds to a longest length that can be used for the security information ([0048] An IMSI may have a length of between 6 and 21 decimal digits).  
Claim 13, Kitazoe as modified discloses the method of Claim 1, wherein the radio transmission is secured according to one of the following: 
with access stratum integrity protection;
without access stratum integrity protection ([0030] UE 120 may communication with MME 130 via a Non-Access Stratum (NAS) control protocol).  
Claim 19, Kitazoe as modified discloses the method of Claim 1, further comprising indicating to the network node information from which the network node can identify how the wireless device generated the security information ([0052] In one design, the 1-bit Format field of the RRC message may be set to `1` to indicate a variable size RRC message or to `0` to indicate a predetermined sized RRC message.  The variable size RRC message may include an IMSI length field and an IMSI field.  
Claim 20, Kitazoe discloses (fig 4, UE) a wireless device comprising memory operable to store instructions and processing circuitry operable to execute the instructions (fig 14, memory, processor [0100] program code means in the form of instructions or data structures and that can be accessed by a general-purpose or special-purpose computer), whereby the wireless device is operable to: 
receive an uplink grant (fig 4, [0040] eNB may send a random access response on the DL-SCH to respond to one or more RA preambles (step 2).  The random access response may also be referred to as Message 2 and may include various types of information such as the RA preamble ID, timing alignment information, an initial uplink grant);
determine a connection request (fig 4, [0047] Message 3 may comprise an RRC Connection Re-establishment Request message) and uplink data to transmit ([0043] different types of information that may be sent in Message 3 for different random access scenarios/types, different types of UE IDs may be applicable for different areas and may have different lengths.  MAC-I is a Message Authentication Code for Integrity protection and may be used to authenticate the sender of a message) in response to a random-access response received from a network node (fig 4, eNB random access response); 
generate 32 bits of security information ([0043] TABLE 2, MAC-I: 32 bits) based at least in part on the uplink data ([0043] different types of information that may be sent 
transmit a radio transmission (fig 4, [0047] Message 3 may comprise an RRC Connection Re-establishment Request message) in response to the random-access response (fig 4, eNB random access response), the radio transmission comprising the connection request (fig 4, [0047] Message 3 may comprise an RRC Connection Re-establishment Request message) and the uplink data secured by the security information ([0043] different types of information that may be sent in Message 3 for different random access scenarios/types, different types of UE IDs may be applicable for different areas and may have different lengths.  MAC-I is a Message Authentication 
but does not explicitly disclose, 
the 32 bits of security information is divided across a radio resource control (RRC) layer and a Packet Data Convergence Protocol (PDCP) layer,
wherein the security information comprises a security token,
wherein the security token is generated based on an early message being sent in the radio transmission. 
 However, Kitazoe also teaches [0053] The RRC message may also include a larger MAC-I (e.g., a 32-bit full MAC-I normally generated by PDCP for messages on the control plane) for a larger uplink grant.  The short MAC-I may have a variable size determined based on the uplink grant for the UE. Thus, with the short MAC-I, the remaining bits of the 32 bits can be used in combination with the short MAC-I for security information as a skilled artisan in the art would have recognized and to adapt it to arrive at the claimed invention. 
Further, as Chun discloses ([0032] Referring to FIG. 5, the PDCP layer of the transmitting side receives upper layer data, i.e., PDCP SDU (Service Data Unit) from an upper layer such as an RRC layer, [0037] an integrity check entity 13 carries out integrity protection for the PDCP SDUs, which include control plane data, i.e., the PDCP SDUs transferred from the RRC layer.  The integrity check can be carried out in such a manner that a field called MAC-I (Message Authentication Code for Integrity Protection) is affixed to a PDCP PDU to be transmitted), hence the 32 bits of security information is divided across a radio resource control (RRC) layer and a Packet Data Convergence 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe invention with Chun invention to include the claimed limitation(s) so as to allow the system to generate control packet includes information across multiple layers such as PDCP layer and RRC layer setup thereby maintaining data integrity.  
But Kitazoe and Chun invention is silent on,
wherein the security information comprises a security token,
wherein the security token is generated based on an early message being sent in the radio transmission.
However, as Kim’156 discloses wherein the security information comprises a security token ([0366] specific code information/security token information generated by a security key of the terminal), 
wherein the security token is generated based on an early message being sent in the radio transmission ([0367] the terminal 5c-05 that has transmitted the control message, and if the security token is correct).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe and Chun invention with Kim’156 invention to include the claimed limitation(s) so as to allow the system to maintain security control using the security token sent by the UE in order to establish connection with the UE.  

Claim 23, see claim 4 for the rejection, Kitazoe as modified discloses the wireless device of Claim 20, wherein a size of the security information is based on a received uplink grant from the network node.  
Claim 24, see claim 5 for the rejection, Kitazoe as modified discloses the wireless device of Claim 20, wherein the wireless device is further operable to: 
generate two or more preliminary radio transmissions, wherein the two or more preliminary radio transmissions comprise different message sizes; and 
select to transmit a respective one of the preliminary radio transmissions as the radio transmission based on a transport block size indicated in the random-access response.  
Claim 25, see claim 6 for the rejection, Kitazoe as modified discloses the wireless device of Claim 24, wherein a largest of the two or more preliminary radio transmissions that can be accommodated by the indicated transport block size is selected to transmit as the radio transmission.  
Claim 26, see claim 7 for the rejection, Kitazoe as modified discloses the wireless device of Claim 20, wherein the wireless device is further operable to: 
generate a first preliminary radio transmission; 
determine that a transport block size indicated in the random-access response is insufficient to accommodate the first preliminary radio transmission; and 

Claim 27, see claim 8 for the rejection, Kitazoe as modified discloses the wireless device of Claim 20, wherein the wireless device is further operable to: 
generate a first preliminary radio transmission; 
determine that a transport block size indicated in the random-access response can accommodate a larger radio transmission than the first preliminary radio transmission; and 
generate a second preliminary radio transmission having a largest size that can be accommodated by the indicated transport block size, wherein the second preliminary radio transmission is transmitted as the radio transmission.  
Claim 28, see claim 9 for the rejection, Kitazoe as modified discloses the wireless device of Claim 26, wherein the largest size that can be accommodated by the indicated transport block size corresponds to a longest length that can be used for the security information.  
Claim 32, see claim 13 for the rejection, Kitazoe as modified discloses the wireless device of Claim 20, wherein the radio transmission is secured according to one of the following: 
with access stratum integrity protection; or 
without access stratum integrity protection.   
Claim 38, see claim 19 for the rejection, Kitazoe as modified discloses the wireless device of Claim 20, wherein the wireless device is further operable to indicate 
Claim 39, Kitazoe discloses (fig 4, eNB) a method for use in a network node, comprising: 
transmitting an uplink grant (fig 4, [0040] eNB may send a random access response on the DL-SCH to respond to one or more RA preambles (step 2).  The random access response may also be referred to as Message 2 and may include various types of information such as the RA preamble ID, timing alignment information, an initial uplink grant);
transmitting a random-access response ([fig 4] eNB random access response) to a random-access request from a wireless device to the wireless device ([fig 4] UE random access preamble); and 
receiving a radio transmission in response to the random-access response (fig 4, [0047] Message 3 may comprise an RRC Connection Re-establishment Request message), the radio transmission comprising a connection request ([fig 4] [0047] Message 3 may comprise an RRC Connection Re-establishment Request message) and uplink data secured by 32 bits of ([0043] TABLE 2, MAC-I: 32 bits) security information ([0043] different types of information that may be sent in Message 3 for different random access scenarios/types, different types of UE IDs may be applicable for different areas and may have different lengths.  MAC-I is a Message Authentication Code for Integrity protection and may be used to authenticate the sender of a message);  

but does not explicitly disclose, 
wherein the 32 bits of security information is divided across a radio resource control (RRC) layer and a Packet Data Convergence Protocol (PDCP) laver,
wherein the security information comprises a security token, and
wherein the security token is generated based on an early message being sent in the radio transmission.
However, Kitazoe also teaches [0053] The RRC message may also include a larger MAC-I (e.g., a 32-bit full MAC-I normally generated by PDCP for messages on the control plane) for a larger uplink grant.  The short MAC-I may have a variable size determined based on the uplink grant for the UE. Thus, with the short MAC-I, the remaining bits of the 32 bits can be used in combination with the short MAC-I for 
Further, as Chun discloses ([0032] Referring to FIG. 5, the PDCP layer of the transmitting side receives upper layer data, i.e., PDCP SDU (Service Data Unit) from an upper layer such as an RRC layer, [0037] an integrity check entity 13 carries out integrity protection for the PDCP SDUs, which include control plane data, i.e., the PDCP SDUs transferred from the RRC layer.  The integrity check can be carried out in such a manner that a field called MAC-I (Message Authentication Code for Integrity Protection) is affixed to a PDCP PDU to be transmitted), hence the 32 bits of security information is divided across a radio resource control (RRC) layer and a Packet Data Convergence Protocol (PDCP) laver as a skilled artisan in the art would have recognized the teaching and to adapt it to arrive at the claimed invention.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe invention with Chun invention to include the claimed limitation(s) so as to allow the system to generate control packet includes information across multiple layers such as PDCP layer and RRC layer setup thereby maintaining data integrity.  
But Kitazoe and Chun invention is silent on,
wherein the security information comprises a security token, and
wherein the security token is generated based on an early message being sent in the radio transmission.

wherein the security token is generated based on an early message being sent in the radio transmission ([0367] the terminal 5c-05 that has transmitted the control message, and if the security token is correct).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe and Chun invention with Kim’156 invention to include the claimed limitation(s) so as to allow the system to maintain security control using the security token sent by the UE in order to establish connection with the UE.  
Claim 51, Kitazoe discloses (fig 4, eNB)  a network node comprising memory operable to store instructions and processing circuitry ([fig 14] memory, processor) operable to execute the instructions [0100] program code means in the form of instructions or data structures and that can be accessed by a general-purpose or special-purpose computer), whereby the network node is operable to: 
transmitting an uplink grant (fig 4, [0040] eNB may send a random access response on the DL-SCH to respond to one or more RA preambles (step 2).  The random access response may also be referred to as Message 2 and may include various types of information such as the RA preamble ID, timing alignment information, an initial uplink grant); 

receive a radio transmission in response to the random-access response (fig 4, [0047] Message 3 may comprise an RRC Connection Re-establishment Request message), the radio transmission comprising a connection request and uplink data secured by 32 bits ([0043] TABLE 2, MAC-I: 32 bits) of security information ([0043] different types of information that may be sent in Message 3 for different random access scenarios/types, different types of UE IDs may be applicable for different areas and may have different lengths.  MAC-I is a Message Authentication Code for Integrity protection and may be used to authenticate the sender of a message); 
wherein the security information is generated based on at least in part on an amount of the uplink data and the uplink grant ([0041] size of the first scheduled transmission may be dependent on the uplink grant conveyed in Message), wherein generating the security information is further based on at least one of a ResumelD ([0043] different types of information that may be sent in Message 3 for different random access scenarios/types, in accordance with one design.  IMSI is a UE identity (ID) that is globally unique.  S-TMSI is a UE ID that is unique within a network.  Cell Radio Network Temporary Identifier (C-RNTI) is a UE ID that is unique within a cell.  The different types of UE IDs may be applicable for different areas and may have different lengths.  MAC-I is a Message Authentication Code for Integrity protection and may be used to authenticate the sender of a message) and a cause value ([0043] Table 2, cause: 3 bits), 

wherein the 32 bits of security information is divided across a radio resource control (RRC) layer and a Packet Data Convergence Protocol (PDCP) layer,
wherein the security information comprises a security token, and
wherein the security token is generated based on an early message being sent in the radio transmission.   
However, Kitazoe also teaches [0053] The RRC message may also include a larger MAC-I (e.g., a 32-bit full MAC-I normally generated by PDCP for messages on the control plane) for a larger uplink grant.  The short MAC-I may have a variable size determined based on the uplink grant for the UE. Thus, with the short MAC-I, the remaining bits of the 32 bits can be used in combination with the short MAC-I for security information as a skilled artisan in the art would have recognized and to adapt it to arrive at the claimed invention. 
Further, as Chun discloses ([0032] Referring to FIG. 5, the PDCP layer of the transmitting side receives upper layer data, i.e., PDCP SDU (Service Data Unit) from an upper layer such as an RRC layer, [0037] an integrity check entity 13 carries out integrity protection for the PDCP SDUs, which include control plane data, i.e., the PDCP SDUs transferred from the RRC layer.  The integrity check can be carried out in such a manner that a field called MAC-I (Message Authentication Code for Integrity Protection) is affixed to a PDCP PDU to be transmitted), hence the 32 bits of security information is divided across a radio resource control (RRC) layer and a Packet Data Convergence Protocol (PDCP) laver as a skilled artisan in the art would have recognized the teaching and to adapt it to arrive at the claimed invention.

But Kitazoe and Chun invention is silent on,
wherein the security information comprises a security token, and
wherein the security token is generated based on an early message being sent in the radio transmission.
However, as Kim’156 discloses wherein the security information comprises a security token ([0366] specific code information/security token information generated by a security key of the terminal), 
wherein the security token is generated based on an early message being sent in the radio transmission ([0367] the terminal 5c-05 that has transmitted the control message, and if the security token is correct).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe and Chun invention with Kim’156 invention to include the claimed limitation(s) so as to allow the system to maintain security control using the security token sent by the UE in order to establish connection with the UE.  
Claim(s) 16-18 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al., US 2009/0163211, Chun et al., US 2010/0202476 and . 
Claim 16, Kitazoe as modified discloses the method of Claim 1, further comprising 
but Kitazoe, Chun and Kim’156 invention does not explicitly disclose, 
multiplexing the connection request and uplink data to form the radio transmission.   
However, Kitazoe also teaches ([0031] MAC may perform various functions such as mapping between logical channels and transport channels, multiplexing and demultiplexing of RLC PDUs for logical channels into/from transport blocks for transport channels) hence it would have been obvious to a skilled artisan in the art to recognize the teaching and to adapt it to arrive at the claimed invention. 
Further, as Kim’685 discloses multiplexing the connection request and uplink data to form the radio transmission ([0036] The RRC connection is also called Signaling Radio Bearer (SRB) and used for exchanging RRC messages as control messages between the UE 135 and the eNB 105, [0142] the UE 135 establishes the SRB 1 and builds the service request type 2 message.  The UE 1350 multiplexes the service request type 2 message with the RRC connection setup complete message and sends the multiplexed message through the SRB 1).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe, Chun and Kim’156 invention with Kim’685 invention to include the claimed limitation(s) so as to 
Claim 17, Kitazoe as modified discloses the method of Claim 16, wherein the connection request is transmitted using the SRBO radio bearer prior to multiplexing (Kim discloses wherein the connection request is transmitted using the SRBO radio bearer ([0036] The RRC connection is also called Signaling Radio Bearer (SRB) and used for exchanging RRC messages as control messages between the UE 135 and the eNB 105) prior to multiplexing ([0142] the UE 135 establishes the SRB 1 and builds the service request type 2 message.  The UE 1350 multiplexes the service request type 2 message with the RRC connection setup complete message and sends the multiplexed message through the SRB 1).   Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kitazoe, Chun and Kim’156 invention with Kim’685 invention to include the claimed limitation(s) so as to allow the UE to transmit data via a signaling radio bearer through a RRC connection setup thereby optimizing data transfer efficiency.  
Claim 18, see claim 17 for the rejection, Kitazoe as modified discloses the method of Claim 16, wherein the connection request is transmitting using the SRB1 radio bearer prior to multiplexing.  
Claim 35, see claim 16 for the rejection, Kitazoe as modified discloses the wireless device of Claim 20, wherein the wireless device is further operable to multiplexing the connection request and uplink data to form the radio transmission.  

Claim 37, see claim 17 for the rejection, Kitazoe as modified discloses the wireless device of Claim 35, wherein the connection request is transmitting using a signaling radio bearer 1 (SRB1) radio bearer prior to multiplexing.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647